OPINION OF THE COURT
Fein, J.
The only issue which divides the court is whether decretal paragraph 12 should be stricken or modified so as to direct that during periods of visitation of the child with the defendant he will not “involve the child in any homosexual activities or publicity”. The question is not whether the imposition of this condition has an “unpleasant connotation” as suggested in the dissent. The crucial criterion to be applied is not a critique of the morality of defendant’s life-style, but what is best for the child’s welfare (Friederwitzer v Friederwitzer, 55 NY2d 89). Plainly this seven-year-old child should not be involved in homosexual activities or publicity. So long as defendant acts with discretion and the child is not in any way involved in or exposed to defendant’s sexual conduct, this restriction should present no problem, in what the dissent characterizes as a “close” case.
*121The evidence in the record was sufficient to sustain this limited restriction imposed by the trial court. It would serve no useful purpose to outline the evidence here. It is more than adequate to indicate the possibility that the child might be involved in “homosexual activities or publicity”.
The appropriate guide is set forth in Guinan v Guinan (102 AD2d 963). In that case, a change of custody was sought by the father, founded upon allegations that the wife had engaged in homosexual relations with other women during the marriage, at times in the presence of the children. There was plainly an issue of fact in that case since the wife denied such conduct. On the basis of the evidence in that case, the court refused to change custody. However, in so doing, it noted (at p 964): “Sexual conduct between a parent and a stranger to the marriage, whether homosexual or heterosexual, which takes place in the presence of the children of the marriage can certainly be held to have an adverse affect [sic] on the children.”
There is no warrant in this case for imposing a reciprocal condition on plaintiff, as suggested in the dissent. The question is not one of reciprocity. It is rather the child’s best interests.
There is sufficient in this case to impose the condition that the child not be involved in any homosexual activities or publicity, while striking the other conditions imposed by the trial court.
Accordingly, the judgment, entered April 7, 1983, Supreme Court, New York County (Hortense Gabel, J., on opn of Henry R. Williams, J.), which dissolved the marriage between the parties, awarded custody of the infant child to plaintiff and awarded visitation privileges to defendant subject to certain restrictive conditions, should be modified, on the law and the facts, and in the exercise of discretion, to strike therefrom decretal paragraphs 10 and 11, and to modify decretal paragraph 12 to read as follows: “ordered and adjudged that during defendant’s periods of visitation the child will not be involved in any homosexual activities or publicity”, and the judgment should otherwise be affirmed, without costs.